Title: From James Madison to Albert Gallatin, 3 March 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


3 March 1803, Department of State. Requests a warrant for $150 in favor of Meeker, Denman, and Company of Philadelphia to satisfy a draft of William Henry Harrison for seals for the Indiana Territory, to be issued and paid out of the appropriation for contingent expenses of the State Department.
 

   
   RC (InHi); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p. In a clerk’s hand, signed by JM.


